DETAILED ACTION
	The instant application having Application No. 17/097,642 filed on 11/13/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 12 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 17 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)

Step 2A Prong One Analysis-Yes, claim 17 recites the abstract idea of a Method of organizing human activity and/or Mental process. The limitations “..accessing a storage layer storing data for a multitenant service...;” “providing a member of a first tenant of the multitenant service with a permission to define user groups for the first tenant;” “receiving a user group definition from the member of the first tenant...;” “creating a first user group..;” and “based  on the indication of the external user as the group administrator, providing group administrative privileges to the external user to allow the external user to add and remove other users as members of the first user group.” are generally directing to a concept of access control based on a definition defined by a member of a tenant in a multitenant environment. These steps are nothing more than selecting a member, allowing the member to create a user group. The steps also include designating an administrator for the group, and the administrator has the ability to add and remove other members to the group based on definition/criteria defined by the members. These steps can easily either be done in the mind, and/or simply be carried out by a human. Therefore, claim 17 is considered to be directed towards the abstract idea of Mental process and/or Method of organizing human activity. 
Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 17 is non-statutory. Claims 18-24 depend on claim 17, as such, they also inherit the 101 rejections as claim 17 above.

Independent claims 1, 9 and all their dependent claims 2-8 and 10-16 are also rejected for the same rational as claims 17 and its dependent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smits et al. (US 2016/0203544 A1-hereinafter Smits.)

Regarding claim 1, Smits discloses a computer program product comprising a non-transitory, computer-readable medium storing a set of computer-executable instructions, the set of computer-executable instructions comprising instructions for: 
accessing a storage layer storing data for a multitenant service, the data for the multitenant service defining tenants of the multitenant service, users segregated by tenant, user groups segregated by tenant, and data resources segregated by tenant (at least figures 5 & 6, [0053][0056][0062][0071]-[0073][0076]-[0080], i.e.: data on the multi-tenant platform is accessed, the data defining tenants (i.e.: supplier, reseller and customer), users (users of a tenant), tenant organizations (user groups of a tenant), and products of a tenant); 
providing a member of a first tenant of the multitenant service with a permission to add and/or remove user groups for the first tenant (i.e. at least [0080]-[0081], one of the tenant organization is provided as an admin office to add or remove user groups for a first tenant (partner/supplier)); 
receiving from the member of the first tenant, an indication of an external user external to the first tenant as a group administrator (at least [0078][0080]-[0081], an indication that a channel having a different organization that acts as an admin office for the channel is received); 
creating a first user group and associating the first user group with the first tenant (at least [0081], a first user group is created and associating the first user group with the first tenant); and 
based on the indication of the external user as the group administrator, providing group administrative privileges to the external user to allow the external user to add and remove other users as members of the first user group (at least [0080]-[0081], the channel and its organization is provided admin privileges, which allows it to add and delete organizations to the first user group.)
Smits does not explicitly disclose the permission is to define user groups for the first tenant, receiving a user group definition, and the creating a first user group is based on the user group definition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clearly define a user group, receive a group definition, and creating the user group based on the user group definition to ensure the user group is created in accordance to the user’s preference.

Claims 9 and 17 are rejected for the same rationale as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438